Citation Nr: 1236777	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  09-03 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for depression and anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to August 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
A hearing on this matter was held before a Decision Review Officer at the RO on June 22, 2009.  A copy of the hearing transcript has been associated with the file.

Service connection for posttraumatic stress disorder (PTSD) was denied in a Board decision dated in September 2011.  Thus, the claim presently at issue is limited in scope to depression and anxiety, and does not include a claim for service connection for PTSD.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for service connection for depression and anxiety.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

The Veteran has contended that he has depression and anxiety as a result of his non-combat service in Korea.  The Board notes initially that the Veteran was not treated in service for any psychiatric complaints and was noted to be normal psychologically at his July 1965 separation examination.  Post-service treatment records reflect that the Veteran was being prescribed an anti-anxiety medication in May 1994; however, the reason for the prescription was not noted in the record, and the Veteran later indicated that his cardiologist prescribed this medication for him after a series of heart attacks.  In April 1998, the Veteran reported to VA clinicians that he had been experiencing "flashbacks" and nightmares since his service in Korea, but that they had increased in frequency since his heart attacks.  He was subsequently diagnosed with depression and anxiety.  Although subsequent VA and non-VA treatment records reflect that the Veteran has discussed his military stressors at length with his mental health care providers, no specific etiological opinion has been offered.  

Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the claimant suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as psychiatric difficulties.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of any current disability.  Id. 

Here, the Veteran has stated that his currently diagnosed depression and anxiety are related to his time in service.  No specific etiological opinion has been received that addresses whether either is traceable to his service.  Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision on this issue and must therefore remand to obtain an examination and medical nexus opinion regarding the etiology of the claimed depression and anxiety.  See McLendon, 20 Vet. App. 79.  

The Board notes that post-service treatment records from the Jackson (Mississippi) VA Medical Center (VAMC) have been obtained.  The most recent records from this facility are dated in December 2008.  It appears that the Veteran receives regular treatment from this facility.  Thus, updated treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Jackson VAMC and request that all records of the Veteran's treatment at that facility since December 2008 be provided for inclusion with the claims folder.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After the aforementioned development has been completed, schedule the Veteran for a VA psychiatric examination and advise him that failure to appear for any examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2012).  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner.  The examiner's report must reflect consideration of the Veteran's history and assertions. 

The examiner must review the claims file, examine the Veteran, and provide diagnoses for any acquired psychiatric disorders from which the Veteran currently suffers.  For all such disorders other than PTSD, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any such disorder is related to his period of military service.  The examiner is advised that the Veteran is competent to report the onset and frequency of psychiatric symptoms such as depression and anxiety.  A complete rationale must be provided for all opinions expressed.  The medical reasons for accepting or rejecting any of the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2012).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  After the above has been completed, readjudicate the issue on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issue continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an opportunity to respond before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

